DETAILED ACTION
This action is a response to communication filed June 16th, 2022.
Claims 1-20 are pending in this application.  Claims 1, 3, 12, and 14, are currently amended.
The present application claims priority to provisional application no. 63/132,254 filed on December 30th, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (U.S. Patent no. 11,252,084, hereinafter Cai) in view of Chauhan (U.S. Patent Application no. 2020/0106699).

With respect to claim 1, Cai discloses a software defined wide area network (SD-WAN) device (column 2, lines 47-49) comprising:
a first wide area network (WAN) connection (column 3, lines 54-61) with a first virtual private network (VPN) tunnel (column 5, lines 21-22) connected to the SD-WAN device (column 3, lines 61-65);
a second WAN connection with a second SD-WAN connected to the SD-WAN device (column 8, lines 25-31, chooses from the links (e.g. path selection) for session load sharing); and
a VPN classifier that sets a tunnel selection policy for which tunnel of the first and second SD-WAN tunnels the packets of the VPN connection should be carried (column 11, lines 40-46),
wherein the VPN classifier uses recent measurements packets of VPN connection to determine the traffic type (column 14, lines 51-59).
	But Cai does not disclose a VPN classifier that examines packets of a virtual private network (VPN) connection, in which the packets are to be carried by the SD-WAN tunnels, and the examination determines a traffic type of the packets of the VPN connection and sets a tunnel selection policy based at least partly on the traffic type.
	However, Chauhan discloses a VPN classifier that examines packets of a virtual private network (VPN) connection (paragraph [0053], lines 5-16, application specific VPN), in which the packets are to be carried by the SD-WAN tunnels (paragraph [0100], lines 1-8), and the examination determines a traffic type of the packets of the VPN connection (paragraph [0185], lines 1-5) and sets a tunnel selection policy based at least partly on the traffic type (paragraph [0185], lines 1-7, policy module 1452).
It would have been obvious to one skilled in the art at the time of the effective filing date to combine the enhanced SD-WAN path quality measurement and selection of Cai with the system for multilink WAN connectivity for SAAS application of Chauhan.  The motivation to combine being to optimize the throughput of a wide area network.  The throughput of a wide area network being optimized by deploying a multilink connection for a client’s application data (Chauhan: abstract).

With respect to claim 2, the combination of Cai and Chauhan discloses the SD-WAN network device of claim 1, Cai further discloses wherein the tunnel selection policy depends on packet size distribution transferred upstream and downstream (column 5, lines 22-26).

With respect to claim 3, the combination of Cai and Chauhan discloses the SD-WAN device of claim 1, Chauhan further discloses wherein the VPN classifier uses a size (paragraph [0173], lines 7-19) and arrival time of the packets (paragraph [0185], lines 1-5, real time traffic vs. non-real time traffice) of the VPN connection to determine the traffic type.

With respect to claims 4 and 16, the combination of Cai and Chauhan discloses the SD-WAN device of claims 1 and 14, Cai further discloses wherein the tunnel selection policy depends on an amount of higher-cost WAN connection carried historically (column 8, lines 46-51).

With respect to claim 5, the combination of Cai and Chauhan discloses the SD-WAN device of claim 1, Cai further discloses wherein the recent measurements are on-going measurements taken periodically (column 3, lines 16-25).

With respect to claims 6, 13, and 15, the combination of Cai and Chauhan discloses the SD-WAN device of claims 1, 12, and 14, Cai further discloses wherein the tunnel selection policy is determined using factors based on VPN connection upstream and downstream packet size and measurements of upstream and downstream packets (column 5, lines 22-26).

With respect to claims 7 and 18, the combination of Cai and Chauhan discloses the SD-WAN device of claims 6 and 14, Cai further discloses wherein the factors include maximum packet inter-arrival time within a measurement period (column 11, lines 18-26).

With respect to claims 8 and 19, the combination of Cai and Chauhan discloses the SD-WAN device of claims 6 and 14, Cai further discloses wherein the factors include a fraction of downstream traffic (column 10, lines 63-67).

With respect to claim 9, the combination of Cai and Chauhan discloses the SD-WAN device of claim 6, Cai further discloses wherein the factors include a knob range of a usage knob, wherein the usage knob represents an urgency for reducing usage of the second WAN connection (column 4, lines 10-18, granular application and service controls allow users to prioritize applications), and wherein the second WAN connection has a higher-cost per GB and lower- latency compared to the first WAN connection (column 8, lines 46-51).

With respect to claim 10, the combination of Cai and Chauhan discloses the SD-WAN device of claim 1, Cai further discloses wherein the SD-WAN device is a SD-WAN router (column 5, lines 1-5).

With respect to claim 11, the combination of Cai and Chauhan discloses the SD-WAN device of claim 1, Cai further discloses wherein the SD-WAN device is a SD-WAN gateway (column 4, lines 3-10).

With respect to claim 12, Cai discloses a software defined wide area network (SD-WAN) gateway (column 4, lines 3-10) that supports operation of one or more SD-WAN routers (column 5, lines 1-5) comprising:
a first wide area network (WAN) connection (column 3, lines 54-61) with a first SD-WAN tunnel (column 5, lines 21-22) connected to the SD-WAN device (column 3, lines 61-65);
a second WAN connection with a second SD-WAN tunnel connected to the SD-WAN device (column 8, lines 25-31, chooses from the links (e.g. path selection) for session load sharing; column 11, lines 1-5); and
a VPN classifier that sets a tunnel selection policy for which tunnel of the first and second SD-WAN tunnels the packets of the VPN connection should be carried by (column 11, lines 40-46), wherein:
the VPN classifier uses recent measurements of packets of the VPN connection to determine the traffic type (column 14, lines 51-59), wherein the tunnel selection policy is updated on an on-going basis (column 2, lines 49-52) using rules with factors based on VPN connection upstream and downstream packet size and measurements of upstream and downstream packets (column 5, lines 22-26), and
the factors include a knob range of a usage knob, wherein the usage knob represents an urgency for reducing usage of the second WAN connection (column 4, lines 10-18, granular application and service controls allow users to prioritize applications), wherein the second WAN connection has a higher-cost per GB and lower-latency compared to the first WAN connection (column 8, lines 46-51).
	But Cai does not disclose a VPN classifier that examines packets of a virtual private network (VPN) connection, in which the packets are to be carried by the SD-WAN tunnels, and the examination determines a traffic type of the packets of the VPN connection and sets a tunnel selection policy based at least partly on the traffic type.
	However, Chauhan discloses a VPN classifier that examines packets of a virtual private network (VPN) connection (paragraph [0053], lines 5-16, application specific VPN), in which the packets are to be carried by the SD-WAN tunnels (paragraph [0100], lines 1-8), and the examination determines a traffic type of the packets of the VPN connection (paragraph [0185], lines 1-5) and sets a tunnel selection policy based at least partly on the traffic type (paragraph [0185], lines 1-7, policy module 1452).
It would have been obvious to one skilled in the art at the time of the effective filing date to combine the enhanced SD-WAN path quality measurement and selection of Cai with the system for multilink WAN connectivity for SAAS application of Chauhan.  The motivation to combine being to optimize the throughput of a wide area network.  The throughput of a wide area network being optimized by deploying a multilink connection for a client’s application data (Chauhan: abstract).

With respect to claim 14, Cai discloses a method for assigning VPN network flow (column 5, lines 21-22) on a software defined wide area network (SD-WAN) network device (column 3, lines 61-65) comprising:
monitoring VPN flow for a specified period of time (column 11, lines 18-26); 
calculating traffic statistics of the VPN flow in the specified period of time (column 11, lines 18-26); 
applying classification rules to the traffic statistics (column 11, lines 32-38); 
determining a tunnel selection policy based on matched classification rules with a highest score (column 11, lines 32-38); and 
assigning VPN flow to a WAN interface based on the traffic type and tunnel selection policy (column 10, lines 57-62).
	But Cai does not wherein the classification rules estimate a traffic type in the VPN flow.
	However, Chauhan discloses wherein the classification rules estimate a traffic type in the VPN flow (paragraph [0185], lines 1-7).
It would have been obvious to one skilled in the art at the time of the effective filing date to combine the enhanced SD-WAN path quality measurement and selection of Cai with the system for multilink WAN connectivity for SAAS application of Chauhan.  The motivation to combine being to optimize the throughput of a wide area network.  The throughput of a wide area network being optimized by deploying a multilink connection for a client’s application data (Chauhan: abstract).

With respect to claim 17, the combination of Cai and Chauhan discloses the method of claim 14, Cai further discloses wherein the calculated traffic statistics are taken when a specified number of bytes or packets have been accumulated (column 9, lines 10-13).

With respect to claim 20, the combination of Cai and Chauhan discloses the method of claim 14, Cai further discloses wherein the classification rules include a setting of a usage knob (column 8, lines 46-51, users can configure SD-WAN interface policies), where the usage knob is a representative of an urgency for reducing usage of a WAN connection with a higher-cost per GB and lower-latency (column 8, lines 46-51).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vasseur		Pat. Pub.	2020/0389390
Vasseur		Patent no.	11,240,153
Oswal		Patent no.	11,095,612
Devadoss	Pat. Pub.	2021/0235313
Thoria		Pat. Pub.	2022/0182317
Sarcar		Pat. Pub.	2022/0109620
Ramamoorthi	Pat. Pub.	2020/0252234
Momchilov	Pat. Pub.	2022/0006749
Gupta		Pat. Pub.	2021/0352151
Gupta		Patent no.	11,212,223
Banka		Patent no.	11,323,312
Bansal		Pat. Pub.	2020/0358878
Mohan		Pat. Pub.	2020/0153701

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




9/29/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457